FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  August 28, 2014
                         UNITED STATES COURT OF APPEALS
                                                      Elisabeth A. Shumaker
                                                                    Clerk of Court
                                    TENTH CIRCUIT




 RONALD MERL McKAY,

           Plaintiff - Appellant,

 and

 TWIN RIVERS LAND & CATTLE
 COMPANY, LP, a New Mexico
 limited partnership; TWIN RIVERS
                                                         No. 14-7033
 LAND & CATTLE CO., LP, LLC, a
                                               (D.C. No. 6:13-CV-00176-RAW)
 New Mexico limited liability company
                                                         (E.D. Okla.)
 as general partner of Twin Rivers
 Land & Cattle Company, LP,

           Plaintiffs,

 v.

 A.V. HAYES, JR.,

           Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.




       *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After a real estate deal went awry, Ronald Merl McKay sued Acie Hayes,

Jr. Mr. Hayes moved for summary judgment, but Mr. McKay never responded —

even after the district court extended his deadline and warned him that, if he

didn’t respond, the district court would dismiss the case or deem the motion

confessed. The district court, under a local rule, deemed the motion confessed

and dismissed the action with prejudice.

      On appeal, Mr. McKay reargues the merits of his case but he does not

directly address the district court’s ruling, let alone identify any defect in it.

While this court takes seriously its obligation to construe liberally pro se filings

like Mr. McKay’s, it will not invent arguments for reversal that a litigant does not

even touch upon: “the court cannot take on the responsibility of serving as the

litigant’s attorney in constructing arguments and searching the record.” Garrett

v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

      The judgment is affirmed.

                                  ENTERED FOR THE COURT



                                  Neil M. Gorsuch
                                  Circuit Judge




                                          -2-